EVERETT, Senior Judge
(concurring in the result):
I reach the same result as does the majority. Several portions of the majority opinion trouble me, however, so I write to address those portions and to offer the rationale for my own vote to affirm appellant’s conviction on the specification in question.
I
As the majority notes, “Appellant’s challenges are all premised on the assumption that he was found guilty of the military offense of indecent exposure. See generally para. 88, Part IV, Manual for Courts-Martial, United States, 1984.” Slip Op. at 425. Although the majority, shortly thereafter, casts aside this predicate for Choate’s appellate challenge, Choate has a sound basis for his assumption: The specification in question tracks precisely the model specification offered in paragraph 88f of the Manual for charging indecent exposure.
The Manual suggests a specification alleging that the accused did “willfully and wrongfully expose in an indecent manner to public view his or her__” By comparison, the instant specification charges that appellant did “willfully and wrongfully expose in an indecent manner to public view his buttocks.” Accordingly, I have no doubt that appellant was charged with and convicted of the “military offense of indecent exposure” — long recognized under Article 134, Uniform Code of Military Justice, 10 USC § 934.
Correctly, the majority “note[s] that appellant was not charged with indecent exposure as an assimilated civilian crime under the third clause of Article 134” and that “he was not charged with indecent exposure under a particular provision of the Uniform Code of Military Justice prohibiting this offense.” Slip Op. at 425 (emphasis added). What the majority has overlooked is that appellant was charged under the first clause of Article 134 with a disorder that is expressly recognized in the Manual and that he was so charged in a specification that precisely tracks the specification recommended in the Manual for charging such misconduct.
*428Under these circumstances, it seems unfitting for the majority to dismiss the premise for appellant’s attack, as it does. Accordingly, I believe the majority errs when it finds that “the specific elements of the crime of indecent exposure as a matter of ... military law are not particularly relevant.” Id. at 425.
II
At this point, the question for me becomes: Assuming appellant is correct in any of his attacks on the efficacy of his conviction for indecent exposure, can his conviction nonetheless be affirmed as a simple disorder under Article 134?
I agree with the majority that “command authorities are not free ‘to eliminate ... vital elements of recognized offenses and’ direct ‘the remaining elements’ be prosecuted as a service-disorder or disrespect offense under Article 134.” Id. at 425-426. I must admit, however, that I have a good deal of difficulty with the majority’s conclusion that the circumstances of this case “suggest an offense akin to abusing a female on post or communicating indecent language to a female, which have long existed as disorder offenses under military law.” Id. at 426.
Communication of indecent language is, indeed, a commonly acknowledged disorder under Article 134 (although the reference in the majority opinion to such language being communicated to a female is somewhat dated). See para. 89, Part IV, Manual, supra. The problem with analogizing appellant’s acts to communicating indecent language is that the latter, as recognized in the Manual, requires the communication to be either oral or in writing, see para. 88b(1); and, of course, appellant’s communication was neither. While I have no doubt that one may “communicate” by means of a physical gesture, see United States v. Eichman, 496 U.S. -, 110 S.Ct. 2404, 110 L.Ed.2d 287 (1990); Texas v. Johnson, 491 U.S. 397, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989), this offense — at least as it is commonly recognized in the Manual — does not seem to encompass that means of communication.
I am even more uncomfortable with the majority’s analogy of appellant's misconduct to “abusing a female on post....” The authority cited for this offense — W. Winthrop, Military Law and Precedents 731 (2d ed. 1920 Reprint) — does mention this misconduct, but it does so only by citing five general court-martial orders dated a century or more ago. A computer search of the opinions of this Court since its inception 40 years ago reveals no instance in which this Court has reviewed a conviction for any such conduct. In fact, the only “abuse” offense expressly acknowledged in the current Manual is abusing a public animal, see para. 61, Part IV, Manual, supra — an analogy I certainly am unwilling to make. Moreover, even Winthrop’s brief reference to abusing or maltreating one’s wife or other female limits such misconduct to that which was “in the presence of other soldiers at a military post.” Winthrop, supra at 731. Appellant’s misconduct, it will be recalled, was in the presence only of the complaining witness.
Despite these misgivings with the majority opinion, I ultimately agree with the result it reaches. “Mooning” may not be indecent, as that concept has developed in our precedent;, and it may not be an offense that is supported by “ancient usage” in the Manual for Courts-Martial. Some conduct, however, is so clearly and patently disorderly that common sense — rather than “ancient usage” — is sufficient to afford the necessary notice to a potential accused that such action is not tolerable by an orderly, civilized society.
This is such an instance. Under the circumstances fully set out by my Brothers,* appellant has no basis at all to complain that he was not on notice that his actions *429would, at a minimum, constitute a simple disorder. Accordingly, whatever else it was (or was not), appellant’s misconduct can be appropriately viewed in that fashion, See United States v. Sanchez, 11 USCMA 216, 217, 29 CMR 32, 33 (1960).

 I join in the majority's penultimate paragraph, limiting our decision to the circumstances of this case. Slip Op. at 427.